HUTCHESON, • Circuit Judge
(dissenting).
While I agree with the view of the majority that the district judge was in error in holding that Sec. 265 of the Judicial Code forbade the grant of an injunction under Sec. 205(a) of the Emergency Price Control Act, I think the whole matter was rendered moot by the tenant’s moving out and that our order should be one of reversal with directions to dismiss because moot. If the tenant had been evicted under the process sought to be enjoined, the case would not have been moot, for, the judgment denying the injunction reversed, the court might have by mandatory injunction compelled the restoration of the status quo, Texas & N. O. v. North Side Belt R. Co., 276 U.S. 475, 478, 48 S.Ct. 361, 72 L.Ed. 661. Here the record shows without dispute that the tenant was not evicted, that she was two months and six days in arrears on her rent and that having been maintained in the premises by the injunction, though delinquent, she decided, the injunction dissolved, to leave without paying. In addition to this fact of delinquency, which under the invoked act prevented the tenant’s holding on, there are quite serious questions as to whether Mrs. Fleckinger’s act in retaking her premises for the use of her daughter and granddaughter was not in accordance with the act and the regulations, and if it was not, whether the regulation was not an unreasonable departure from the terms of the act under which it was promulgated. The normal rule is that when a case is moot, a court will not determine serious legal questions raised in it. It seems to me that this case is a peculiarly appropriate one for the application of the rule.